Citation Nr: 1037427	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-18 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right thumb disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 
1986.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The Veteran 
attended a hearing before the undersigned in April 2010.  At his 
hearing, the Veteran submitted medical evidence, lay statements, 
and records from his employer, accompanied by the appropriate 
waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2009).  The 
record was then held open for 60 days so he could submit 
additional medical evidence.  None was received, and this case 
was forwarded to the Board for adjudication.  

The issue of service connection for a back disorder is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of bilateral hearing 
loss.

2.  Tinnitus was not shown in service or for many years after 
service and is not shown to be related to service or an event of 
service origin.

3.  A right thumb disorder is not shown to be related to service 
or an event of service origin.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).

2.  Tinnitus was not incurred in service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009).

3.  A right thumb disorder was not incurred in service and may 
not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

1.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the notice requirements of the VCAA apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability, notice of the evidence required 
to substantiate a claim for service connection must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

In this case, the VCAA duty to notify was satisfied prior to the 
initial AOJ decision by a pre-decisional letter issued to the 
Veteran in May 2005.  The letter advised the Veteran of the 
criteria for service connection and what evidence VA would 
attempt to obtain.  The Veteran was also notified of the types of 
evidence that might be relevant to support the claims.  The duty 
to notify as to the claims for service connection is met.  The 
Veteran was also advised as to disability evaluations and 
effective dates in a letter dated March 2006.  Although his 
claims were not readjudicated after the issuance of the March 
2006 letter, there is no prejudice to the Veteran because his 
claims for service connection for bilateral hearing loss, 
tinnitus, and a right thumb disability are being denied, and 
therefore any issue regarding an effective date or disability 
evaluation is moot.  Further, his claim for service connection 
for a back disability is being remanded, after which it will be 
readjudicated by the RO.  

2.  Duty to Assist

In addition, the duty to assist the Veteran to develop the claim 
is fulfilled.  VA has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran reports that he has received little medical 
treatment, either private or VA.  The records of the one 
physician he reports seeing are associated with the claims file  
The Veteran was afforded VA medical examinations in January 2007.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty to 
assist the Veteran are met.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be awarded for a "chronic" condition when a disease defined 
by statute or regulation as a chronic disease manifests itself 
and is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307), and the Veteran presently has 
the same condition.

Service connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates the 
symptomatology to the Veteran's present condition.  38 C.F.R. § 
3.303, see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation of a 
disease or injury in service; and of a nexus between the in-
service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Current disability is required in order to 
establish service connection.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

1.  Hearing Loss

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 C.F.R. § 3.307.  Disorders diagnosed more 
than one year after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service. 38 C.F.R. 
§ 3.303(d).   In fact, a claimant may establish direct service 
connection for a hearing disability which initially manifests 
itself several years after separation from service on the basis 
of evidence showing that the current hearing loss is causally 
related to injury or disease suffered in service.  Hensley v. 
Brown, 5 Vet. App. 155, 164 (1993). 
 
Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provides: "[f]or 
the purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  This regulation defines hearing loss disability for 
VA compensation purposes.  See Hensley, supra (the threshold for 
normal hearing is from zero to 20 dB, and higher threshold levels 
indicate some degree of hearing loss).

The Veteran attended a VA audiological examination in January 
2007.  His pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
15
10
LEFT
10
5
15
10
15

His pure tone threshold averages were 13 dB for the right ear and 
11 dB for the left ear.  Speech recognition scores were 100 
percent for the right ear and 98 percent for the left ear.  The 
examiner noted that these scores do not meet the VA criteria for 
hearing loss and the Board concurs.
 
In this case, the Board finds that service connection for 
bilateral hearing loss is not in order.  There is no evidence of 
a diagnosis of bilateral hearing loss for VA compensation 
purposes.  As stated above, a current disability is required in 
order to establish service connection.  Boyer, supra; Brammer, 
supra.  The Board has also carefully considered the Veteran's lay 
statements in support of the contention that he has bilateral 
hearing loss.  The Veteran is competent to state that his hearing 
has diminished.  However, his statements are outweighed by the 
fact that his hearing loss does not meet the VA definition for 
disabling hearing loss.  38 C.F.R. § 3.385.  As there is no 
evidence of a current diagnosis of bilateral hearing loss, the 
preponderance of the evidence is against the claim and service 
connection must be denied.  38 U.S.C.A. § 5107(b).

2.  Tinnitus

Service records show that the Veteran was a cannon specialist.  
However, there is no evidence of tinnitus in his service 
treatment records, despite being seen many times for other 
problems, particularly his back disorder.  He did not undergo an 
exit examination.  The first medical evidence of tinnitus is in 
January 2007 at a VA examination.  At that time, the Veteran 
reported ringing in his ears for the previous ten years.  Based 
on the fact that tinnitus reportedly began over ten years after 
service, the examiner found it was not related to service.  At 
his hearing in April 2010, the Veteran reported that tinnitus 
began in 1983, during service.

As for the clinically diagnosed tinnitus, to the extent that the 
Veteran is shown to have any such disorder, such evidence is 
reflective only of one factor in a successful claim of service 
connection.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) (observing that 
evidence of the Veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).  There must be a nexus to 
active service.

The Veteran has been inconsistent in his reports of the date of 
onset.  The Veteran can attest to factual matters of which he had 
first-hand knowledge, such as the onset of tinnitus symptoms.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Here, 
however, the Board finds that the Veteran's various statements 
regarding the date of onset of tinnitus show he does not recall 
when tinnitus began.  Therefore, the statements are not credible.  
His statement at his hearing that tinnitus began in service 
contradicts with his statement to the January 2007 examiner, to 
whom he reported onset in 1997.  There is no evidence in the 
record that the Veteran ever complained of tinnitus before filing 
his claim.  The Board is within its province to weigh that 
testimony and to make a credibility determination as to whether 
the evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  As 
such, his statements regarding the date of onset of tinnitus are 
not considered persuasive evidence in favor of his claim.

There is no evidence of record to suggest that tinnitus existed 
until many years after service.  The absence of any diagnosis or 
complaints of the claimed tinnitus in the service and post-
service medical records between discharge in 1986 and 2005, the 
date the Veteran filed his claim, tends to disprove the assertion 
that the Veteran had tinnitus during his service.  The Board must 
note the lapse of many years between the Veteran's separation 
from service and the first treatment for the claimed disorder.  
Such a lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).   
 
In addition, the absence of evidence of tinnitus during service 
is supported by affirmative evidence that tends to show that the 
claimed disorder was not incurred during that time.  
Specifically, the January 2007 VA opinion that tinnitus is not 
related to service.  The examiner's rationale for the negative 
opinion was that there was a significant lapse of time between 
the Veteran's period of service and his first report of symptoms.  

Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the Veteran's current tinnitus 
is in any way linked to any incident of his active service.  
There is no competent medical opinion of record that provides an 
etiologic link, whether by causation or by aggravation, between 
the Veteran's current tinnitus and his active service. 
 
After consideration of the entire record and the relevant law, 
the Board finds that the Veteran's tinnitus not related to his 
active service.  While it is apparent that the Veteran currently 
has tinnitus, the medical evidence of record as a whole supports 
the proposition that there is no etiological relationship between 
the origin and/or severity of the tinnitus and service.  
Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
tinnitus.  38 U.S.C.A. § 5107(b).

3.  Right Thumb Disorder

The threshold question in this appeal is whether the Veteran has 
a current medical diagnosis of a right thumb disorder.  The 
Veteran testified that he hurt his thumb playing basketball at 
Fort Polk, but that there were no problems with his right thumb, 
other than that he believes it is deformed.  Aside from the VA 
examination, there is no medical evidence relating to the thumb.  
The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997). 
 
The Board has considered the statements of the Veteran 
essentially indicating that his thumb is deformed.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer, supra; Rabideau, supra.  The Veteran is 
competent to report observable symptoms of a right thumb 
disability, such as pain, which he reported at his January 2007 
VA exam.  However, radiologic and physical examination revealed a 
normal thumb, and the examiner did not diagnose the Veteran with 
any right thumb disability.  Pain alone, without a diagnosis or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  The Board concludes that there is no competent 
medical evidence of a diagnosis of a right thumb disorder. 
 
Where the medical evidence establishes a Veteran does not 
currently have a disorder for which service connection is sought, 
service connection for that disorder is not authorized.  Brammer, 
supra; Rabideau, supra.  The preponderance of the evidence is 
against the claim.  As the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt 
are not applicable to warrant a more favorable result.  The claim 
for service connection for a right thumb disorder cannot be 
granted.


ORDER

The appeal for service connection for bilateral hearing loss is 
denied.

The appeal for service connection for tinnitus is denied.

The appeal for service connection for a right thumb disorder is 
denied.




REMAND

The Veteran contends that his current back disability is due to 
an incident in service.  Service treatment records confirm that 
the Veteran fell down stairs in June 1985 and had continuing back 
problems for the remainder of his service.  The Veteran contends 
that his back problems have been continuous since that time.

The Veteran reports that he did receive medical treatment for his 
back disorder from a chiropractor named Dr. Jack E. Reagan.  He 
submitted a 1995 prescription record showing that this doctor 
prescribed naproxen.  Regulations provide that efforts must be 
made to secure all private medical records and VA records that 
may exist related to the Veteran's claim. 38 C.F.R. § 3.159(c)(1) 
defines reasonable efforts in obtaining records outside the 
custody of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  On remand, VA must attempt to obtain the 
records of Dr. Reagan.

The Veteran attended a VA examination for his back in January 
2007.  The examiner declined to offer an opinion in the absence 
of documented evidence of a back disorder since service.  
However, the examiner failed to discuss the Veteran's statements 
describing continuous back pain and problems since the in service 
injury.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  Once VA has provided a VA examination, it is required to 
provide an adequate one, regardless of whether it was legally 
obligated to provide an examination in the first place.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  If a VA examination is 
inadequate, the Board must remand the case.  In this case, as the 
examination failed to address the Veteran's testimony, which 
could be considered credible evidence of continuity, an addendum 
to the January 2007 VA examination is needed.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete 
treatment records from Dr. Jack E. Reagan.  
Evidence of attempts to obtain these 
records and any negative responses should 
be associated with the claims file.  Do 
not associate duplicate records with the 
claims file.

2.  Obtain an addendum to the January 2007 
VA examination report from the same 
examiner who examined the Veteran in 
January 2007.  The entire claims file must 
be made available to the VA examiner.  
Pertinent documents should be reviewed, 
particularly the Veteran's statements 
regarding his continuous back pain since 
service.  Advise the examiner that the 
Veteran's statements can be credible 
evidence of continuity of symptomatology.  
Ask the examiner to discuss these 
statements and the other evidence and offer 
an opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's back 
disorder had its onset in service, is 
related to service, or has been continuous 
since service.  A complete rationale must 
be provided for all opinions rendered.  
If the examiner cannot provide the 
requested opinion without resorting to 
speculation, he or she should expressly 
indicate this and provide a supporting 
rationale as to why an opinion cannot be 
made without resorting to speculation.  

If, and only if the same examiner is not 
available, schedule the Veteran for a new 
VA examination.  All necessary diagnostic 
testing should be conducted and commented 
upon by the examiner.  Pertinent documents 
should be reviewed, particularly the 
Veteran's statements regarding his 
continuous back pain since service.  Advise 
the examiner that the Veteran's statements 
can be credible evidence of continuity of 
symptomatology.  Ask the examiner to 
discuss these statements and the other 
evidence and offer an opinion as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's back disorder had its onset in 
service, is related to service, or has been 
continuous since service.  A complete 
rationale must be provided for all 
opinions rendered.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, he or she 
should expressly indicate this and provide 
a supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

3.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


